AMENDED AND RESTATED TRANSFER AND DIVIDEND DISBURSING AGENT AGREEMENT THIS AGREEMENT, entered into as of June 7, 2007, and amended and restated as of March 11, 2010, is between Sentinel Group Funds, Inc., a Maryland corporation (“Corporation”), on behalf of each of its series (“Funds”), and Sentinel Administrative Services, Inc., a Vermont corporation (“SASI”). WITNESSETH WHEREAS, the Corporation is an open-end management investment company registered under the Investment Company Act of 1940 (the “1940 Act”); WHEREAS, the Corporation is authorized to issue shares of its common stock (“Shares”) of each Fund; and, WHEREAS, the Corporation desires to retain SASI as the transfer and dividend disbursing agent of the Shares of each Fund on whose behalf this Agreement has been executed. NOW, THEREFORE, the Corporation and SASI do mutually agree and promise as follows: 1. APPOINTMENT. The Corporation hereby appoints SASI to act as transfer and dividend disbursing agent of the Shares of each Fund that may be offered by the Corporation from time to time. SASI shall, at its own expense, render the services and assume the obligations herein set forth subject to being compensated as provided in this Agreement. 2. AUTHORITY OF SASI. SASI is hereby authorized by the Corporation to receive all cash that may from time to time be delivered to it by or for the account of the Funds; to issue confirmations and/or certificates for Shares of the Funds upon receipt of payment; to redeem or repurchase on behalf of the Funds Shares upon receipt of certificates properly endorsed or properly executed written requests as described in the current prospectus of each Fund and to act as dividend disbursing agent for the Funds. 3. DUTIES OF SASI. SASI hereby agrees to: A. Process new accounts.
